United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1004
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Bryan S. Behrens

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: September 2, 2014
                             Filed: September 5, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Bryan Behrens, whose sentence on a securities-fraud conviction we affirmed,
see United States v. Behrens, 713 F.3d 926, 927 (8th Cir. 2013), appeals the district
court’s1 order denying 28 U.S.C. § 2255 relief without an evidentiary hearing. In his
motion, Behrens claimed his criminal conviction was void based on an alleged lack
of subject matter jurisdiction in light of an order entered in a prior civil proceeding.
He also claimed his counsel was ineffective for failing to raise the issue. Because
Behren’s subject-matter-jurisdiction and related ineffective-assistance claims are
meritless, see United States v. White Horse, 316 F.3d 769, 772 (8th Cir. 2003)
(subject matter jurisdiction established by 18 U.S.C. § 3231); Rodriguez v. United
States, 17 F.3d 225, 226 (8th Cir. 1994) (per curiam) (counsel’s failure to advance
meritless argument cannot constitute ineffective assistance), we affirm.
                        ______________________________




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                          -2-